Exhibit3.6 AMENDED AND RESTATED BY-LAWS OF THE FEMALE HEALTH COMPANY (As amended as of November7, 2012) REFERENCE TABLE TO THE AMENDED AND RESTATED BY-LAWS OF THE FEMALE HEALTH COMPANY Section Subject Matter Page I. OFFICES 1.01. Principal and Business Offices I-1 1.02. Registered Office I-1 ARTICLE II. SHAREHOLDERS 2.01. Annual Meeting II-1 2.02. Special Meeting II-1 2.03. Place of Meeting II-1 2.04. Notice of Meeting II-1 2.05. Fixing of Record Date II-1 2.06. Voting Lists II-2 2.07. Quorum II-2 2.08. Conduct of Meetings II-2 2.09. Proxies II-3 2.10. Voting of Shares II-3 2.11. Voting of Shares by Certain Holders II-3 (a) Other Corporations II-3 (b) Legal Representatives and Fiduciaries II-3 (c) Pledges II-3 (d) Treasury Stock and Subsidiaries II-3 (e) Minors II-4 (f) Incompetents and Spendthrifts II-4 (g) Joint Tenants II-4 2.12. Waiver of Notice by Shareholders II-4 2.13. Unanimous Consent Without Meeting II-4 III. BOARD OF DIRECTORS 3.01. General Powers and Number III-1 3.02. Tenure and Qualifications III-1 3.03. Regular Meetings III-1 3.04. Special Meetings III-1 3.05. Notice; Waiver III-1 3.06. Quorum III-2 3.07. Manner of Acting III-2 3.08. Conduct of Meetings III-2 3.09. Vacancies III-2 i Section Subject Matter Page 3.10. Compensation III-2 3.11. Presumption of Assent III-3 3.12. Committees III-3 3.13. Unanimous Consent Without Meeting III-3 IV. OFFICERS 4.01. Number IV-1 4.02. Election and Term of Office IV-1 4.03. Removal IV-1 4.04. Vacancies IV-1 4.05. Chairman IV-1 4.06. Chief Executive Officer IV-1 4.07. President IV-2 4.08. Chief Operating Officer IV-2 4.09. The Executive Vice President IV-2 4.10. The Vice Presidents IV-2 4.11. The Secretary IV-3 4.12. The Treasurer IV-3 4.13. Assistant Secretaries and Assistant Treasurers IV-3 4.14. Other Assistants and Acting Officers IV-4 4.15. Salaries IV-4 V. CONTRACTS BETWEEN CORPORATION AND RELATED PERSONS VI. CONTRACTS, LOANS, CHECKS AND DEPOSITS: SPECIAL CORPORATE ACTS 6.01. Contracts VI-1 6.02. Loans VI-1 6.03. Checks, Drafts, Etc. VI-1 6.04. Deposits VI-1 6.05. Voting of Securities Owned by This Corporation VI-1 VII. CERTIFICATES FOR SHARES AND THEIR TRANSFER 7.01. Certificates for Shares VII-1 7.02. Facsimile Signatures and Seal VII-1 7.03. Signature by Former Officers VII-1 7.04. Transfer of Shares VII-1 7.05. Lost, Destroyed or Stolen Certificates VII-1 7.06. Consideration for Shares VII-1 7.07. Restrictions on Transfer VII-2 7.08. Stock Regulations VII-2 VIII. INDEMNIFICATION, LIMITED LIABILITY AND INSURANCE 8.01. General Scope and Definitions VIII-1 ii Section Subject Matter Page 8.02. Mandatory Indemnification VIII-1 8.03. Determination of Right to Indemnification VIII-2 8.04. Allowance of Expenses as Incurred VIII-2 8.05. Partial Indemnification VIII-3 8.06. Indemnification of Employees and Agents VIII-3 8.07. Limited Liability of Directors VIII-3 8.08. Severability of Provisions VIII-4 8.09. Nonexclusivity of Rights VIII-4 8.10. Purchase of Insurance VIII-4 8.11. Benefit VIII-4 8.12. Amendment VIII-4 IX. FISCAL YEAR X. SEAL XI. AMENDMENTS 11.01. By Shareholders XI-1 11.02. By Directors XI-1 11.03. Implied Amendments XI-1 iii AMENDED AND RESTATED BY-LAWS OF THE FEMALE HEALTH COMPANY ARTICLE I.OFFICES SECTION 1.01.Principal and Business Offices.The Corporation may have such principal and other business offices, either within or without the State of Wisconsin, as the Board of Directors may designate or as the business of the Corporation may require from time to time. SECTION 1.02.Registered Office.The registered office of the Corporation required by the Wisconsin Business Corporation Law to be maintained in the State of Wisconsin may be, but need not be, identical with the principal office in the State of Wisconsin, and the address of the registered office may be changed from time to time by the Board of Directors.The business office of the registered agent of the Corporation shall be identical to such registered office. I-1 ARTICLE II.SHAREHOLDERS SECTION 2.01.Annual Meeting.The annual meeting of the shareholders shall be held on the second Wednesday in the month of March of each year beginning with the year 1996 at the hour of 2:00p.m., or at such other time and date within 60days thereof as may be authorized by the Board of Directors and set forth in the notice of meeting, for the purpose of electing directors and for the transaction of such other business as may come before the meeting.If the day fixed for the annual meeting shall be a legal holiday in the State of Wisconsin, such meeting shall be held on the next succeeding business day.If the election of directors shall not be held on the day designated herein for any annual meeting of the shareholders, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the shareholders as soon thereafter as conveniently may be. SECTION 2.02.Special Meeting.Special meetings of the shareholders, for any purpose or purposes, unless otherwise prescribed by statute, may be called by the President or the Board of Directors, and shall be called by the President at the written request (a)of the holders of not less than one tenth of all shares of the Corporation entitled to vote at the meeting, or (b)of one third, but in no event less than two, of the directors then in office. SECTION 2.03.Place of Meeting.The Board of Directors may designate any place, either within or without the State of Wisconsin, as the place of meeting for any annual meeting or for any special meeting called by the Board of Directors.A waiver of notice signed by all shareholders entitled to vote at a meeting may designate any place, either within or without the State of Wisconsin, as the place for the holding of such meeting.If no designation is made, or if a special meeting be otherwise called, the place of meeting shall be the principal business office of the Corporation in the State of Wisconsin or such other suitable place in the county of such principal office as may be designated by the person calling such meeting, but any meeting may be adjourned to reconvene at any place designated by vote of a majority of the shares represented thereat. SECTION 2.04.Notice of Meeting.Written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten nor more than 45days before the date of the meeting, either personally or by mail, by or at the direction of the President, or the Secretary, or other officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at his address as it appears on the stock record books of the Corporation, with postage thereon prepaid. II-1 SECTION 2.05.Fixing of Record Date.For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, the shareholders entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than 70days and, in case of a meeting of shareholders, not less than 10days prior to the date on which the particular action, requiring such determination of shareholders, is to be taken.If no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or shareholders entitled to receive payment of a dividend, the close of business on the date on which notice of the meeting is mailed or on the date on which the resolution of the Board of Directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders.When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, such determination shall be applied to any adjournment thereof. SECTION 2.06.Voting Lists.The officer or agent having charge of the stock transfer books for shares of the Corporation shall, before each meeting of shareholders, make a complete list of the shareholders entitled to vote at such meeting, or any adjournment thereof, with the address of and the number of shares held by each which list shall be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting for the purposes of the meeting.The original stock transfer books shall be prima facie evidence as to who are the shareholders entitled to examine such list or transfer books or to vote at any meeting of shareholders.Failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting. SECTION 2.07.Quorum.Except as otherwise provided in the Articles of Incorporation, a majority of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders.If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders unless the vote of a greater number or voting by classes is required by law or the Articles of Incorporation.Though less than a quorum of the outstanding shares are represented at a meeting, a majority of the shares so represented may adjourn the meeting from time to time without further notice.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified.The shareholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum. SECTION 2.08.Conduct of Meetings.The President, and in his absence, a Vice President in the order provided under SECTIONS4.07 and 4.08 and in their absence, any person chosen by the shareholders present shall call the meeting of the shareholders to order and shall act as chairman of the meeting, and the Secretary of the Corporation shall act as secretary of all meetings of the shareholders, but, in the absence of the Secretary, the presiding officer may appoint any other person to act as secretary of the meeting. II-2 SECTION 2.09.Proxies.At all meetings of shareholders, a shareholder entitled to vote may vote in person or by proxy appointed in writing by the shareholder or by his duly authorized attorney in fact.Such proxy shall be filed with the Secretary of the Corporation before or at the time of the meeting.Unless otherwise provided in the proxy, a proxy may be revoked at any time before it is voted, either by written notice filed with the Secretary or the acting secretary of the meeting or by oral notice given by the shareholder to the presiding officer during the meeting.The presence of a shareholder who has filed his proxy shall not of itself constitute a revocation.No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy.The Board of Directors shall have the power and authority to make rules establishing presumptions as to the validity and sufficiency of proxies. SECTION 2.10.Voting of Shares.Each outstanding share shall be entitled to one vote upon each matter submitted to a vote at a meeting of shareholders, except to the extent that the voting rights of the shares of any class or classes are enlarged, limited or denied by the Articles of Incorporation. SECTION 2.11.Voting of Shares by Certain Holders. (a)Other Corporations.Shares standing in the name of another corporation may be voted either in person or by proxy, by the president of such corporation or any other officer appointed by such president.A proxy executed by any principal officer of such other corporation or assistant thereto shall be conclusive evidence of the signer's authority to act, in the absence of express notice to this Corporation, given in writing to the Secretary, of the designation of some other person by the Board of Directors or the By-Laws of such other corporation. (b)Legal Representatives and Fiduciaries.Shares held by an administrator, executor, guardian, conservator, trustee in bankruptcy, receiver or assignee for creditors may be voted by him either in person or by proxy, without a transfer of such shares into his name, provided that there is filed with the Secretary before or at the time of meeting proper evidence of his incumbency and the number of shares held.Shares standing in the name of a fiduciary may be voted by him, either in person or by proxy.A proxy executed by a fiduciary shall be conclusive evidence of the signer's authority to act, in the absence of express notice to this Corporation, given in writing to the Secretary of this Corporation, that such manner of voting is expressly prohibited or otherwise directed by the document creating the fiduciary relationship. (c)Pledges.A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred. (d)Treasury Stock and Subsidiaries.Neither treasury shares, nor shares held by another corporation if a majority of the shares entitled to vote for the election of directors of such other corporation is held by this Corporation, shall be voted at any meeting or counted in determining the total number of outstanding shares entitled to vote, but shares of its own issue held by this Corporation in a fiduciary capacity, or held by such other corporation in a fiduciary capacity, may be voted and shall be counted in determining the total number of outstanding shares entitled to vote. II-3 (e)Minors.Shares held by a minor may be voted by such minor in person or by proxy and no such vote shall be subject to disaffirmance or avoidance, unless prior to such vote the Secretary of the Corporation has received written notice or has actual knowledge that such shareholder is a minor. (f)Incompetents and Spendthrifts.Shares held by an incompetent or spendthrift may be voted by such incompetent or spendthrift in person or by proxy and no such vote shall be subject to disaffirmance or avoidance, unless prior to such vote the Secretary of the Corporation has actual knowledge that such shareholder has been adjudicated an incompetent or spendthrift or actual knowledge of filing of judicial proceedings for appointment of a guardian. (g)Joint Tenants.Shares registered in the names of two or more individuals who are named in the registration as joint tenants may be voted in person or by proxy signed by any one or more of such individuals if either (a)no other such individual or his legal representative is present and claims the right to participate in the voting of such shares or prior to the vote files with the Secretary of the Corporation a contrary written voting authorization or direction or written denial of authority of the individual present or signing the proxy proposed to be voted or (b)all such other individuals are deceased and the Secretary of the Corporation has no actual knowledge that the survivor has been adjudicated not to be the successor to the interests of those deceased. SECTION 2.12.Waiver of Notice by Shareholders.Whenever any notice whatever is required to be given to any shareholder of the Corporation under the Articles of Incorporation or By-Laws or any provision of law, a waiver thereof in writing, signed at any time, whether before or after the time of meeting, by the shareholder entitled to such notice, shall be deemed equivalent to the giving of such notice; provided that such waiver in respect to any matter of which notice is required under any provision of the Wisconsin Business Corporation Law, shall contain the same information as would have been required to be included in such notice, except the time and place of meeting. SECTION 2.13.Unanimous Consent Without Meeting.Any action required to be taken at a meeting of the shareholders, or any other action which may be taken at a meeting of the shareholders, may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all of the shareholders entitled to vote with respect to the subject matter thereof. II-4 ARTICLE III.BOARD OF DIRECTORS SECTION 3.01.General Powers and Number.The business and affairs of the Corporation shall be managed by its Board of Directors.The number of directors which shall constitute the whole Board shall be not less than five nor more than nine, as may be designated from time to time by resolution of the Board of Directors. SECTION 3.02.Tenure and Qualifications.Each director shall hold office until the next annual meeting of shareholders and until his successor shall have been elected, or until his prior death, resignation or removal.A director may be removed from office by affirmative vote of a majority of the outstanding shares entitled to vote for the election of such director, taken at a meeting of shareholders called for that purpose.A director may resign at any time by filing his written resignation with the Secretary of the Corporation.Directors need not be residents of the State of Wisconsin or shareholders of the Corporation. SECTION 3.03.Regular Meetings.A regular meeting of the Board of Directors shall be held without other notice than this By-Law immediately after the annual meeting of shareholders, and each adjourned session thereof.The place of such regular meeting shall be the same as the place of the meeting of shareholders which precedes it, or such other suitable place as may be announced at such meeting of shareholders.The Board of Directors may provide, by resolution, the time and place, either within or without the State of Wisconsin, for the holding of additional regular meetings without other notice than such resolution. SECTION 3.04.Special Meetings.Special meetings of the Board of Directors may be called by or at the request of the President, Secretary or any two directors.The person or persons authorized to call special meetings of the Board of Directors may fix any place, either within or without the State of Wisconsin, as the place for holding any special meeting of the Board of Directors called by them, and if no other place is fixed, the place of meeting shall be the principal business office of the Corporation in the State of Wisconsin. SECTION 3.05.Notice; Waiver.Notice of each meeting of the Board of Directors (unless otherwise provided in or pursuant to SECTION3.03) shall be given by written notice, delivered personally or mailed or given by telegram to each director at his business address or at such other address as such director shall have designated in writing filed with the Secretary, in each case not less than 48hours prior thereto.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail so addressed, with postage thereon prepaid.If notice be given by telegram, such notice shall be deemed to be delivered when the telegram is delivered to the telegraph company.Whenever any notice whatever is required to be given to any director of the Corporation under the Articles of Incorporation or By-Laws or any provision of law, a waiver thereof in writing, signed at any time, whether before or after the time of meeting, by the director entitled to such notice, shall be deemed equivalent to the giving of such notice.The attendance of a director at a meeting shall constitute a waiver of notice of such meeting, except where a director attends a meeting and objects thereat to the transaction of any business because the meeting is not lawfully called or convened.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting. III-1 SECTION 3.06.Quorum.Except as otherwise provided by law or by the Articles of Incorporation or these By-Laws, a majority of the number of directors set forth in SECTION3.01 shall constitute a quorum for the transaction of business at any meeting of the Board of Directors, but a majority of the directors present (though less than such quorum) may adjourn the meeting from time to time without further notice. SECTION 3.07.Manner of Acting.The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board of Directors, unless the act of a greater number is required by law or by the Articles of Incorporation or these By-Laws. SECTION 3.08.Conduct of Meetings.The President, and in his absence, a Vice President who is a director, in the order provided under SECTIONS4.07 and 4.08 and in their absence, any director chosen by the directors present, shall call meetings of the Board of Directors to order and shall act as chairman of the meeting.The Secretary of the Corporation shall act as secretary of all meetings of the Board of Directors, but in the absence of the Secretary, the presiding officer may appoint any Assistant Secretary or any director or other person present to act as secretary of the meeting. SECTION 3.09.Vacancies.Any vacancy occurring in the Board of Directors, including a vacancy created by an increase in the number of directors, may be filled until the next succeeding annual election by the affirmative vote of a majority of the directors then in office, though less than a quorum of the Board of Directors; provided that in case of a vacancy created by the removal of a director by vote of the shareholders, the shareholders shall have the right to fill such vacancy at the same meeting or any adjournment thereof. SECTION 3.10.Compensation.The Board of Directors, by affirmative vote of a majority of the directors then in office, and irrespective of any personal interest of any of its members, may establish reasonable compensation of all directors for services to the Corporation as directors, officers or otherwise, or may delegate such authority to an appropriate committee.Members of the Board shall be paid their expenses, if any, of attendance at each meeting of the Board at any place other than the county in which the principal business office of the Corporation in the State of Wisconsin is located.The Board of Directors also shall have authority to provide for or to delegate authority to an appropriate committee to provide for reasonable pensions, disability or death benefits and other benefits or payments, to directors, officers and employees and to their estates, families, dependents or beneficiaries on account of prior services rendered by such directors, officers and employees to the Corporation. III-2 SECTION 3.11.Presumption of Assent.A director of the Corporation who is present at a meeting of the Board of Directors or a committee thereof of which he is a member at which action on any corporate matter is taken shall be presumed to have assented to the action taken unless his dissent shall be entered in the minutes of the meeting or unless he shall file his written dissent to such action with the person acting as the secretary of the meeting before the adjournment thereof or shall forward such dissent by registered mail to the Secretary of the Corporation immediately after the adjournment of the meeting.Such right to dissent shall not apply to a director who voted in favor of such action. SECTION 3.12.Committees.The Board of Directors by resolution adopted by the affirmative vote of a majority of the number of directors set forth in SECTION3.01 may designate one or more committees, each committee to consist of three or more directors elected by the Board of Directors, which to the extent provided in said resolution as initially adopted, and as thereafter supplemented or amended by further resolution adopted by a like vote, shall have and may exercise, when the Board of Directors is not in session, the powers of the Board of Directors in the management of the business and affairs of the Corporation, except action in respect to dividends to shareholders, election of the principal officers or the filling of vacancies in the Board of Directors or committees created pursuant to this section.The Board of Directors may elect one or more of its members as alternate members of any such committee who may take the place of any absent member or members at any meeting of such committee, upon request by the President or upon request by the chairman of such meeting.Each such committee shall fix its own rules governing the conduct of its activities and shall make such reports to the Board of Directors of its activities as the Board of Directors may request. SECTION 3.13.Unanimous Consent Without Meeting.Any action required or permitted by the Articles of Incorporation or By-Laws or any provision of law to be taken by the Board of Directors at a meeting or by resolution may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all the directors then in office. III-3 ARTICLE IV.OFFICERS SECTION 4.01.Number.The principal officers of the Corporation shall be a President, one or more Vice Presidents (the number, precedence and duties thereof to be determined by the Board of Directors), a Secretary and a Treasurer, each of whom shall be elected by the Board of Directors.The Board of Directors may also designate and elect a Chairman and may designate one of the Vice Presidents as Executive Vice President.Such other officers and assistant officers as may be deemed necessary may be elected or appointed by the Board of Directors.Any two or more offices may be held by the same person, except the offices of President and Secretary and the offices of President and Vice President. SECTION 4.02.Election and Term of Office.The officers of the Corporation to be elected by the Board of Directors shall be elected annually by the Board of Directors at the first meeting of the Board of Directors held after each annual meeting of the shareholders.If the election of officers shall not be held at such meeting, such election shall be held as soon thereafter as conveniently may be.Each officer shall hold office until his successor shall have been duly elected or until his or her prior death, resignation or removal. SECTION 4.03.Removal.Any officer or agent may be removed by the Board of Directors whenever in its judgment the best interests of the Corporation will be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person so removed.Election or appointment shall not of itself create contract rights. SECTION 4.04.Vacancies.A vacancy in any principal office because of death, resignation, removal, disqualification or otherwise, shall be filled by the Board of Directors for the unexpired portion of the term. SECTION 4.05.Chairman.Anything in these By-Laws to the contrary notwithstanding, the Chairman, if one be designated and elected (a)shall, when present, preside at all meetings of the shareholders and of the Board of Directors, (b)may call a meeting of the Board of Directors, and (c)may sign, execute and acknowledge, on behalf of the Corporation, all deeds, mortgages, bonds, stock certificates, contracts, leases, reports and all other documents or instruments necessary or proper to be executed in the course of the Corporation's regular business, or which shall be authorized by resolution of the Board of Directors and except in cases where the signing and execution thereof shall be expressly delegated by the Board of Directors or by these By-Laws to some other agent of the Corporation or shall be required by law to be otherwise signed and executed.The Chairman shall have such other powers and duties as he may be called upon to perform by the Board of Directors or the President. IV-1 SECTION 4.06.Chief Executive Officer.The Chief Executive Officer shall be the principal executive officer of the Corporation and, subject to the control of the Board of Directors, shall in general supervise and control all of the business and affairs of the Corporation.He shall, in the absence of a Chairman if one be designated, when present, preside at all meetings of the shareholders and of the Board of Directors.He shall have authority, subject to such rules as may be prescribed by the Board of Directors, to appoint such agents and employees of the Corporation as he shall deem necessary, to prescribe their powers, duties and compensation, and to delegate authority to them.Such agents and employees shall hold office at the discretion of the Chief Executive Officer.He shall have authority to sign, execute and acknowledge, on behalf of the Corporation, all deeds, mortgages, bonds, stock certificates, contracts, leases, reports and all other documents or instruments necessary or proper to be executed in the course of the Corporation's regular business, or which shall be authorized by resolution of the Board of Directors; and, except as otherwise provided by law or the Board of Directors, he may authorize any President, Vice President or other officer or agent of the Corporation to sign, execute and acknowledge such documents or instruments in his place and stead.In general he shall perform all duties incident to the office of Chief Executive Officer and such other duties as may be prescribed by the Board of Directors from time to time. SECTION 4.07.President.The President shall assist the Chairman and the Chief Executive Officer in the discharge of supervisory, managerial and executive duties and functions.In the absence of the Chairman and the Chief Executive Officer or in the events of their death, disability or refusal to act, the President shall perform the duties of the Chairman and the Chief Executive Officer and when so acting shall have all the powers and duties of the Chairman and the Chief Executive Officer.In general, he shall perform all duties incident to the office of President and such other duties as may be assigned to him from time to time by the Board of Directors or the Chairman or the Chief Executive Officer. SECTION 4.08.Chief Operating Officer.The Chief Operating Officer shall be the principal operating officer of the corporation and shall be subject to the control of the President.In the absence of the President or in the events of his death, disability or refusal to act, the Chief Operating Officer shall perform the duties of the President and when so acting shall have all the powers and duties of the President.In general, he shall perform all duties incident to the office of Chief Operating Officer and such other duties as may be assigned from time to time by the Board of Directors or the President. SECTION 4.09.The Executive Vice President.The Executive Vice President, if one be designated, shall assist the President in the discharge of supervisory, managerial and executive duties and functions.In the absence of the President and the Chief Operating Officer or in the event of their deaths, inability or refusal to act, the Executive Vice President shall perform the duties of the President and when so acting shall have all the powers and duties of the President.He shall perform such other duties as from time to time may be assigned to him by the Board of Directors or the President. IV-2 SECTION 4.10.The Vice Presidents.In the absence of the President, the Chief Operating Officer or Executive Vice President if one be designated or in the event of their deaths, inability or refusal to act, or in the event for any reason it shall be impracticable for the President, the Chief Operating Officer or the Executive Vice President to act personally, the Vice President (or in the event there be more than one Vice President, the Vice Presidents in the order designated by the Board of Directors, or in the absence of any designation, then in the order of their election) shall perform the duties of the President, and when so acting, shall have all the powers of and be subject to all the restrictions upon the President.Any Vice President may sign, with the Secretary or Assistant Secretary certificates for shares of the Corporation; and shall perform such other duties and have such authority as from time to time may be delegated or assigned to him by the President or by the Board of Directors.The execution of any instrument of the Corporation by any Vice President shall be conclusive evidence, as to third parties, of his authority to act in the stead of the President. SECTION 4.11.The Secretary.The Secretary shall:(a)keep the minutes of the meetings of the shareholders and of the Board of Directors in one or more books provided for that purpose; (b)see that all notices are duly given in accordance with the provisions of these By-Laws or as required by law; (c)be custodian of the corporate records and of the seal of the Corporation and see that the seal of the Corporation is affixed to all documents the execution of which on behalf of the Corporation under its seal is duly authorized; (d)keep or arrange for the keeping of a register of the post office address of each shareholder which shall be furnished to the Secretary by such shareholder; (e)sign with the President, or a Vice President, certificates for shares of the Corporation, the issuance of which shall have been authorized by resolution of the Board of Directors; (f)have general charge of the stock transfer books of the Corporation; and (g)in general perform all duties and exercise such authority as from time to time may be delegated or assigned to him by the President or by the Board of Directors. SECTION 4.12.The Treasurer.If required by the Board of Directors, the Treasurer shall give a bond for the faithful discharge of his duties in such sum and with such surety or sureties as the Board of Directors shall determine.He shall:(a)have charge and custody of and be responsible for all funds and securities of the Corporation; (b)receive and give receipts for moneys due and payable to the Corporation from any source whatsoever, and deposit all such moneys in the name of the Corporation in such banks, trust companies or other depositaries as shall be selected in accordance with the provisions of SECTION6.04; and (c)in general perform all of the duties incident to the office of Treasurer and have such other duties and exercise such other authority as from time to time may be delegated or assigned to him by the President or by the Board of Directors. SECTION 4.13.Assistant Secretaries and Assistant Treasurers.There shall be such number of Assistant Secretaries and Assistant Treasurers as the Board of Directors may from time to time authorize.The Assistant Secretaries may sign with the President or a Vice President certificates for shares of the Corporation the issuance of which shall have been authorized by a resolution of the Board of Directors.The Assistant Treasurers shall respectively, if required by the Board of Directors, give bonds for the faithful discharge of their duties in such sums and with such sureties as the Board of Directors shall determine.The Assistant Secretaries and Assistant Treasurers, in general, shall perform such duties and have such authority as shall from time to time be delegated or assigned to them by the Secretary or the Treasurer, respectively, or by the President or the Board of Directors. IV-3 SECTION 4.14.Other Assistants and Acting Officers.The Board of Directors shall have the power to appoint any person to act as assistant to any officer, or as agent for the Corporation in his stead, or to perform the duties of such officer whenever for any reason it is impracticable for such officer to act personally, and such assistant or acting officer or other agent so appointed by the Board of Directorsshall have the power to perform all the duties of the office to which he is so appointed to be assistant, or as to which he is so appointed to act, except as such power may be otherwise defined or restricted by the Board of Directors. SECTION 4.15.Salaries.The salaries of the principal officers shall be fixed from time to time by the Board of Directors or by a duly authorized committee thereof, and no officer shall be prevented from receiving such salary by reason of the fact that he is also a director of the Corporation. IV-4 ARTICLE V. CONTRACTS BETWEEN CORPORATION AND RELATED PERSONS Any contract or other transaction between the Corporation and one or more of its directors, or between the Corporation and any firm of which one or more of its directors are members or employees, or in which he or they are interested, or between the Corporation and any corporation or association of which one or more of its directors are shareholders, members, directors, officers or employees, or in which he or they are interested, shall be valid for all purposes, notwithstanding the presence of such director or directors at the meeting of the Board of Directors of the Corporation which acts upon, or in reference to, such contract or transaction, and notwithstanding his or their participation in such action, if the fact of such interest shall be disclosed or known to the Board of Directors and the Board of Directors shall, nevertheless, authorize, approve and ratify such contract or transaction by a vote of a majority of the directors present, such interested director or directors to be counted in determining whether a quorum is present, but not to be counted as voting upon the matter or in calculating the majority of such quorum necessary to carry such vote.This ARTICLEV shall not be construed to invalidate any contract or other transaction which would otherwise be valid under the common and statutory law applicable thereto. V-1 ARTICLE VI.CONTRACTS, LOANS, CHECKS AND DEPOSITS:SPECIAL CORPORATE ACTS SECTION 6.01.Contracts.The Board of Directors may authorize any officer or officers, agent or agents, to enter into any contract or execute or deliver any instrument in the name of and on behalf of the Corporation, and such authorization may be general or confined to specific instances.In the absence of other designation, all deeds, mortgages and instruments of assignment or pledge made by the Corporation shall be executed in the name of the Corporation by the President or one of the Vice Presidents and by the Secretary, an Assistant Secretary, the Treasurer or an Assistant Treasurer; the Secretary or an Assistant Secretary, when necessary or required, shall affix the corporate seal thereto; and when so executed no other party to such instrument or any third party shall be required to make any inquiry into the authority of the signing officer or officers. SECTION 6.02.Loans.No loans shall be contracted on behalf of the Corporation and no evidences of indebtedness shall be issued in its name unless authorized by or under the authority of a resolution of the Board of Directors.Such authorization may be general or confined to specific instances. SECTION 6.03.Checks, Drafts, Etc.All checks, drafts or other orders for the payment of money, notes or other evidences of indebtedness issued in the name of the Corporation shall be signed by such officer or officers, agent or agents of the Corporation and in such manner as shall from time to time be determined by or under the authority of a resolution of the Board of Directors. SECTION 6.04.Deposits.All funds of the Corporation not otherwise employed shall be deposited from time to time to the credit of the Corporation in such banks, trust companies or other depositaries as may be selected by or under the authority of a resolution of the Board of Directors. SECTION 6.05.Voting of Securities Owned by This Corporation.Subject always to the specific directions of the Board of Directors, (a) any shares or other securities issued by any other corporation owned or controlled by this Corporation may be voted at any meeting of security holders of such other corporation by the President of this Corporation if he be present, or in his absence by any Vice President of this Corporation who may be present, and (b)whenever, in the judgment of the President, or in his absence, of any Vice President, it is desirable for this Corporation to execute a proxy or written consent in respect to any shares or other securities issued by any other corporation and owned by this Corporation, such proxy or consent shall be executed in the name of this Corporation by the President or one of the Vice Presidents of this Corporation, without necessity of any authorization by the Board of Directors, affixation of corporate seal or countersignature or attestation by another officer.Any person or persons designated in the manner above stated as the proxy or proxies of this Corporation shall have full right, power and authority to vote the shares or other securities issued by such other corporation and owned by this Corporation the same as such shares or other securities might be voted by this Corporation. VI-1 ARTICLE VII.CERTIFICATES FOR SHARES AND THEIR TRANSFER SECTION 7.01.Certificates for Shares.Certificates representing shares of the Corporation shall be in such form as shall be determined by the Board of Directors.Such certificates shall be signed by the President and by the Secretary or an Assistant Secretary.All certificates for shares shall be consecutively numbered or otherwise identified.The name and address of the person to whom the shares represented thereby are issued, with the number of shares and date of issue, shall be entered on the stock transfer books of the Corporation.All certificates surrendered to the Corporation for transfer shall be canceled and no new certificate shall be issued until the former certificate for a like number of shares shall have been surrendered and canceled, except as provided in SECTION7.05. SECTION 7.02.Facsimile Signatures and Seal.The seal of the Corporation on any certificates for shares may be a facsimile.The signatures of the President or Vice President and the Secretary or Assistant Secretary upon a certificate may be facsimiles if the certificate is countersigned by a transfer agent, or registered by a registrar, other than the Corporation itself or an employee of the Corporation. SECTION 7.03.Signature by Former Officers.In case any officer, who has signed or whose facsimile signature has been placed upon any certificate for shares, shall have ceased to be such officer before such certificate is issued, it may be issued by the Corporation with the same effect as if he were such officer at the date of its issue. SECTION 7.04.Transfer of Shares.Prior to due presentment of a certificate for shares for registration of transfer, the Corporation may treat the registered owner of such shares as the person exclusively entitled to vote, to receive notifications and otherwise to exercise all the rights and powers of an owner.Where a certificate for shares is presented to the Corporation with a request to register for transfer, the Corporation shall not be liable to the owner or any other person suffering loss as a result of such registration of transfer if (a)there were on or with the certificate the necessary endorsements, and (b)the Corporation had no duty to inquire into adverse claims or had discharged any such duty.The Corporation may require reasonable assurance that said endorsements are genuine and effective and comply with such other regulations as may be prescribed by or under the authority of the Board of Directors. SECTION 7.05.Lost, Destroyed or Stolen Certificates.Where the owner claims that his certificate for shares has been lost, destroyed or wrongfully taken, then a new certificate shall be issued in place thereof if the owner (a)so requests before the Corporation has notice that such shares have been acquired by a bona fide purchaser, and (b)files with the Corporation a sufficient indemnity bond, and (c)satisfies such other reasonable requirements as the Board of Directors may prescribe. VII-1 SECTION 7.06.Consideration for Shares.The shares of the Corporation may be issued for such consideration, not less than the par value thereof (if any), as shall be fixed from time to time by the Board of Directors.The consideration to be paid for shares may be paid in whole or in part, in money, in other property, tangible or intangible, or in labor or services actually performed for the Corporation.When payment of the consideration for which shares are to be issued shall have been received by the Corporation, such shares shall be deemed to be fully paid and nonassessable by the Corporation.No certificate shall be issued for any share until such share is fully paid. SECTION 7.07.Restrictions on Transfer.The face or reverse side of each certificate representing shares shall bear a conspicuous notation of any restriction imposed by the Corporation upon the transfer of such shares. SECTION 7.08.Stock Regulations.The Board of Directors shall have the power and authority to make all such further rules and regulations not inconsistent with the statutes of the State of Wisconsin as it may deem expedient concerning the issue, transfer and registration of certificates representing shares of the Corporation. VII-2 ARTICLE VIII.INDEMNIFICATION, LIMITED LIABILITY AND INSURANCE SECTION 8.01.General Scope and Definitions. (a)The rights of directors and officers of the Corporation provided in this ARTICLEVIII shall extend to the fullest extent permitted by the Wisconsin Business Corporation Law and other applicable laws as in effect from time to time. (b)For purposes of this ARTICLEVIII, "director or officer" means a natural person who is or was a director or officer of the Corporation or who, while a director or officer of the Corporation, is or was serving at the Corporation's request as a director, officer, partner, trustee, member of any governing or decision-making committee, employee or agent of another corporation or foreign corporation, partnership, joint venture, trust or other enterprise or who, while a director or officer of the Corporation, is or was serving an employee benefit plan because his or her duties to the Corporation also imposed duties on, or otherwise involved services by, the person to the plan or to participants in or beneficiaries of the plan, and, unless the context requires otherwise, the estate or personal representative of a director or officer. (c)For purposes of this ARTICLEVIII, "proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law (including federal or state securities laws) and which is brought by or in the right of the Corporation or by any other person. (d)For purposes of this ARTICLEVIII, "expenses" means fees, costs, charges, disbursements, attorneys' fees and any other expenses incurred in connection with a proceeding, including a proceeding in which a director or officer asserts his or her rights under this ARTICLEVIII, and, if the context requires, liabilities, including the obligation to pay a judgment, settlement, penalty, assessment, forfeiture or fine, including any excise tax assessed with respect to an employee benefit plan. SECTION 8.02.Mandatory Indemnification. (a)To the extent that a director or officer has been successful on the merits or otherwise in the defense of any proceeding (including, without limitation, the settlement, dismissal, abandonment or withdrawal of any action where he or she does not pay or assume any material liability), or in connection with any claim, issue or matter therein, the Corporation shall indemnify the director or officer against expenses actually and reasonably incurred by him or her in connection with such proceeding to the extent that he or she was a party to the proceeding because he or she is or was a director or officer. VIII-1 (b)In cases not included under subsection(a), the Corporation shall indemnify any director or officer against expenses actually and reasonably incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is or was a director or officer, unless liability was incurred because the director or officer breached or failed to perform a duty he or she owes to the Corporation and the breach or failure to perform constitutes any of the following:(i)a willful failure to deal fairly with the Corporation or its shareholders in connection with a matter in which the director or officer has a material conflict of interest; (ii)a violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct, was unlawful; (iii)a transaction from which the director or officer derived an improper personal profit; or (iv)willful misconduct.The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection. (c)Indemnification under this section is not required to the extent that the director or officer has previously received indemnification or allowance of expenses from any person, including the Corporation, in connection with the same proceeding. SECTION 8.03.Determination of Right to Indemnification.Unless otherwise provided by written agreement between the director or officer and the Corporation, the director or officer seeking indemnification under SECTION8.02 shall make a written request for indemnification which shall designate one of the following means for determining his or her right to indemnification:(a)by a majority vote of a quorum of the Board of Directors or a committee of directors consisting of directors not at the time parties to the same or related proceedings; (b)by independent legal counsel selected by a quorum of the Board of Directors or its committee in the manner prescribed in subsection(a) or, if unable to obtain such a quorum or committee, by a majority vote of the full Board of Directors, including directors who are parties to the same or related proceedings; (c)by arbitration; or (d)by an affirmative vote of a majority of the Corporation's shares; provided, however, that shares owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.The director or officer may apply to a court of competent jurisdiction for review of an adverse determination under this section. Any determination hereunder shall be made pursuant to procedures consistent with the Wisconsin Business Corporation Law unless otherwise agreed by the Corporation and the person seeking indemnification.Such determination shall be completed and eligible expenses, if any, shall be paid to the person requesting indemnification hereunder within 60days of the Corporation's receipt of the written request required hereunder. VIII-2 SECTION 8.04.Allowance of Expenses as Incurred.If the director or officer is a party to a proceeding because he or she is or was a director or officer, within 30days of a written request by a director or officer, the Corporation shall pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the Corporation with all of the following:(a)a written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the Corporation; and (b)a written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the Corporation, to pay reasonable interest on the allowance to the extent that it is ultimately determined under SECTION8.03 that indemnification under SECTION8.02 is not required and indemnification is not otherwise ordered by a court.The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance.The undertaking may be secured or unsecured. SECTION 8.05.Partial Indemnification. (a)If it is determined pursuant to SECTION8.03 of this ARTICLEVIII that a director or officer is entitled to indemnification as to some claims, issues or matters in connection with any proceeding, but not as to other claims, issues or matters, the person or persons making such determination shall reasonably determine and indemnify the director or officer for those expenses which are the result of claims, issues or matters that are a proper subject for indemnification hereunder in light of all of the circumstances. (b)If it is determined pursuant to SECTION8.03 of this ARTICLEVIII that certain expenses (other than liabilities) incurred by a director or officer are for any reason unreasonable in amount in light of all the circumstances, the person or persons making such determination shall authorize the indemnification of the director or officer for only such amounts as he or they shall deem reasonable. SECTION 8.06.Indemnification of Employees and Agents.The Board of Directors, may, in its sole discretion, provide indemnification and/or allowance of expenses in advance of a final determination of any proceeding to an employee or agent of the Corporation who is not a director or officer in connection with any proceeding in which the employee or agent was a defendant because of his or her actions as an employee or agent of the Corporation; provided, however, that prior to such indemnification or allowance of expenses, the Board of Directors shall first determine that the employee or agent acted in good faith and in a manner he or she reasonably believed to be in and not opposed to the best interests of the Corporation. SECTION 8.07.Limited Liability of Directors. (a)Except as provided in subsection(b), a director shall not be liable to the Corporation, its shareholders, or any person asserting rights on behalf of the Corporation or its shareholders, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director, unless the person asserting liability proves that the breach or failure to perform constitutes any of the acts of misconduct listed in SECTION8.02(b) of this ARTICLEVIII. VIII-3 (b)Subsection(a) does not apply to the liability of a director under Wisconsin Statutes section180.40(1). SECTION 8.08.Severability of Provisions.The provisions of this ARTICLEVIII and the several rights to indemnification, advancement of expenses and limitation of liability created hereby are independent and severable and, if any such provision and/or right shall be held by a court of competent jurisdiction in which a proceeding relating to such provisions and/or rights is brought to be against public policy or otherwise to be unenforceable, the other provisions of this ARTICLEVIII shall remain enforceable and in full effect. SECTION 8.09.Nonexclusivity of Rights.The rights to indemnification and advancement of expenses provided for in this ARTICLEVIII shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any agreement authorized by the Board of Directors, any By-Law of the Corporation, any vote of shareholders or disinterested directors or otherwise, both as to action in his or her official capacity and as to action in another capacity.Notwithstanding the foregoing, the Corporation shall not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses pursuant to any such additional rights unless it is determined by or on behalf of the Corporation that the director or officer did not breach or fail to perform a duty he or she owes to the Corporation which constitutes conduct under SECTION8.02(b).A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection. SECTION 8.10.Purchase of Insurance.The Corporation may purchase and maintain insurance on behalf of any person who is or was a director or officer of the Corporation, to the extent that such director or officer is insurable and such insurance coverage can be secured by the Corporation at rates, and in amounts and subject to such terms and conditions as shall be determined in good faith to be reasonable and appropriate by the Board of Directors of the Corporation, and whose determination shall be conclusive, against liability asserted against or incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the Corporation would have the power to indemnify him or her against such liability under the provisions of this ARTICLEVIII. SECTION 8.11.Benefit.The rights to indemnification and advancement of expenses provided by, or granted pursuant to, this ARTICLEVIII shall continue as to a person who has ceased to be a director or officer and shall inure to the benefit of the heirs, executors and administrators of such a person. SECTION 8.12.Amendment.No amendment or repeal of this ARTICLEVIII shall be effective to reduce the obligations of the Corporation under this ARTICLEVIII with respect to any proceeding based upon occurrences which take place prior to such amendment or repeal. VIII-4 ARTICLE IX.FISCAL YEAR SECTION 9.01.The fiscal year of the corporation shall begin on October1, of each year. IX-1 ARTICLE X.SEAL The Board of Directors may provide a corporate seal which shall be circular in form and shall have inscribed thereon the name of the Corporation and the state of incorporation and the words "Corporate Seal." X-1 ARTICLE XI.AMENDMENTS SECTION 11.01.By Shareholders.These By-Laws may be altered, amended or repealed and new By-Laws may be adopted by the shareholders by affirmative vote of not less than a majority of the shares present or represented at any annual or special meeting of the shareholders at which a quorum is in attendance. SECTION 11.02.By Directors.These By-Laws may also be altered, amended or repealed and new By-Laws may be adopted by the Board of Directors by affirmative vote of a majority of the number of directors present at any meeting at which a quorum is in attendance; but no By-Law adopted by the shareholders shall be amended or repealed by the Board of Directors if the By-Law so adopted so provides. SECTION 11.03.Implied Amendments.Any action taken or authorized by the shareholders or by the Board of Directors, which would be inconsistent with the By-Laws then in effect but is taken or authorized by affirmative vote of not less than the number of shares or the number of directors required to amend the By-Laws so that the By-Laws would be consistent with such action, shall be given the same effect as though the By-Laws had been temporarily amended or suspended so far; but only so far, as is necessary to permit the specific action so taken or authorized. XI-1
